Citation Nr: 1004347	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury, anterior cruciate ligament reconstruction and 
subtotal medial meniscectomy surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 19, 2003 to March 22, 2004.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In February 2008, the Board remanded 
the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because 
the RO/AMC has not substantially complied with the Board's 
prior February 2008 remand.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In February 2008, the Board remanded the issue on appeal to 
the RO/AMC for the purpose of affording the Veteran a VA 
examination to determine the nature and etiology of any 
right knee disability.  The record indicates that the 
Veteran was originally scheduled for an examination in July 
24, 2009, but the Veteran requested to reschedule.  
Thereafter, the VA examination was rescheduled for August 6, 
2009, but was cancelled by the examiner due to a family 
emergency.  The VA examination was then rescheduled for 
August, 26, 2009, but the Veteran called to reschedule due 
to illness.  He asked that the exam be scheduled for 
September or October.  Another VA examination was not 
rescheduled.  Following receipt of a Supplemental Statement 
of the Case (SSOC), which noted his failure to report for 
his examination, the Veteran filed a statement in November 
2009 wherein he expressly asked that he be rescheduled for 
his examination.  He explained the circumstances for his 
inability to report to the August 2009 examination and his 
willingness to appear for a new exam...  

The Board notes that in this case, a VA examination is 
necessary for adjudication and the Veteran has not only 
expressed a willingness to be examined, but has requested 
that his examination be rescheduled.  Additionally, the 
Veteran showed good cause for cancelling the appointment, as 
due to illness.  See 38 C.F.R. § 3.655.  As the VA 
examination was not rescheduled, the Board finds that 
Stegall requirements have not been met and the claim must be 
remanded for a medical opinion.  Thus, the Veteran must be 
afforded an examination in accordance with VA's duty to 
assist. 

As this case is being remanded for a VA examination, the 
RO/AMC should make an additional attempt to obtain the 
Veteran's relevant treatment records since March 2004.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
the names of all VA and non-VA health care 
providers that have treated him for his 
right knee disability since March 2004.  
After securing the necessary release, 
those records should be obtained.  Any 
negative reply should be properly 
annotated into the record.

2.  Thereafter, the Veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of any 
right knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies, should be 
conducted if the examiner deems it 
appropriate.  The examiner should provide 
an opinion as to the diagnosis, date of 
onset, and etiology of any current 
disability of the right knee.  The 
examiner should also provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current right knee disability had its 
onset during active service or is related 
to any in- service disease or injury.

If it is determined that right knee 
disability had its onset prior to active 
service, did it increase in severity 
during service?

If there was an increase in severity, was 
it due to the natural progression of the 
condition, or was it aggravated beyond its 
natural progression?  The examiner should 
be advised that temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

4.  After the requested development has 
been completed, the RO should readjudicate 
the merits of the claim based on all the 
evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

